Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I (claims 1-11) and further species A (claims 1-9) in response/amendment is acknowledged. With regard to a the applicant’s assertion that claim 1 being generic to the claims of group II, the examiner responds that if the applicant inserts completely, all the limitations of claim 1 into claim 12, including any allowable subject matter then the examiner may consider adjoining the group II into allowance, otherwise group II would be cancelled upon allowance of group I claims.    

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claim 1 is indefinite for respectively reciting ‘a front facing surface configured to engage a rear surface of a fiber optic ferrule’ and ‘a key extending outward from a surface of the main body’ as it is not clear a front surface of what component of the push ferrule (i.e., housing or main body …) is engaged with a rear surface of the fiber optical ferrule, and it is not clear what the “key” is for, as these limitations have no connections  to any of the cited limitations of the claim and thus being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01, thus making the scope of the claims indefinite. Appropriate correction is required. 
Claim 2, again having vague limitation for stating ‘wherein the front facing surface is a first front facing surface and the front end of the fiber optic ferrule push has a second front facing surface, the second front facing surface disposed parallel to and rearward of the first front facing surface’ as such surfaces are not associated with any features of the limitations of the ferrule push cited in claim 1, and thus being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01, thus making the scope of the claims indefinite.  
Claim 3, is vague limitation for reciting “wherein the at least one projection comprises two projections, the projections being disposed on opposing sides of the fiber optic ferrule push” as the projections are part of the main body rather and has to be cited as such rather than the preamble ferrule push thus making the scope of the claims indefinite.   
Claim 8, is vague limitation for reciting wherein the front end has a recessed portion, the recessed portion having at least two forward facing surfaces configured to engage a rear end of a fiber optic ferrule, as such limitation is not disclosed in the specification and it is not clear whether “a ferrule” is the same as the ‘a ferrule” cited in claim 1 or is a different ferrule that needs to be clarified (i.e., using ‘the’ ferrule).   

Claims 2-9 are rejected because of dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MILCHTEIN PELTSVERGER; Danil, “Milchtein” et. al. US 20200257056 A1. 
Regarding claims 1, Milchtein teaches a fiber optic ferrule push (see figs. 1-18) comprising: 
rear/back surface of the ferrule); at least one projection 116 extending outward from the main body 42 to engage a housing 40 (see at least pa. 0034) configured to receive the fiber optic ferrule (clearly shown in fig. 18); and 
a key (i.e., 108) extending outward from a surface of the main body 42 (see at least figs. 3-4 and 10-18).  
	However, Milchtein does not explicitly teach that the above “a surface” is “a front surface” which is configured to engage a rear surface of a fiber optic ferrule.  Nonetheless, multiple surfaces of at the main body or housing are in contact/engaged with the ferrule surfaces and one of ordinary skill in the  would have been obvious to modify the parts of the invention in coupling/engaging surfaces for optical alignment, as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
3. The fiber optic ferrule push according to claim 1, wherein the at least one projection comprises two projections, the projections being disposed on opposing sides of the fiber optic ferrule push (see figs 3-4 and pa. 0034).  
4. The fiber optic ferrule push according to claim 3, wherein the key is on a top of the main body, the top disposed between two sides, each of the sides having one of the two projections (see figs 3-4 and pa. 0034).  

6. The fiber optic ferrule push according to claim 1, wherein the key is matched to an epoxy window of a fiber optic ferrule secured to the plurality of optical fibers passing through the main body (see fig. 3, item 116 is a part of the side surface shaped as an “arm” of the main body 42).  
7. The fiber optic ferrule push according to claim 1, wherein the at least one projection is disposed in a front quarter of the main body (shown in at least fig. 3, as the projection 116 is about one quarter to the front surface—as being obvious proximate limitation, as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 and that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
   	9. The fiber optic ferrule push according to claim 1, wherein the front end has at least one receptacle to receive a portion of a guide pin disposed within a fiber optic ferrule associated with the fiber optic ferrule push (shown in at least fig. 4).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:

US 20200183097 A1
US 20200257056 A1
US 20030012520 A1
US 20200278502 A1
US 20090220227 A1
US 6079881 A
US 20170192180 A1
US 20170184800 A1
US 20160124150 A1
US 10678012 B1
US 20140023326 A1
US 20200310049 A1
US 20180329150 A1
US 20190064447 A1
US 20010026661 A1
US 20210080656 A1
US 20200333537 A1
US 20190154930 A1
US 20200064564 A1
US 20080273840 A1
US 20090003772 A1
US 7762726 B2

US 6019521 A
US 20180348447 A1
US 5734558 A
US 20100266245 A1
US 20190018201 A1
US 20190137700 A1
US 20090046981 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.